     Case 1:19-cv-01312-WMS-LGF Document 23 Filed 10/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MARIA MUNOZ,                                                         DECISION
PRISCILLA SWIFT,                                                        and
                                    Plaintiffs,                       ORDER
       v.
                                                                     19-CV-1312S(F)
COASTAL CAPITAL PROCESSING LLC,
d/b/a Bournview Recovery Group,

                                    Defendant.


APPEARANCES:                HILTON PARKER LLC
                            Attorneys for Plaintiffs
                            JONATHAN L. HILTON, of Counsel
                            10400 Blacklick-Eastern Road NW, Suite 110
                            Pickerington, Ohio 43147

                            PELTAN LAW, PLLC
                            Attorneys for Defendant
                            DAVID G. PELTAN, of Counsel
                            128 Church Street
                            East Aurora, New York 14052


       In this action, pursuant to the Fair Debt Collection Act, Plaintiffs, by papers filed

September 29, 2020 (Dkt. 20) moved to compel discovery (“Plaintiffs’ motion”).

Specifically, Defendant failed to respond to Plaintiffs’ document production requests and

interrogatories served on June 2, 2020 (Dkt. 20-1 at 2-4), (Dkt. 20-1 at 5-6), (Dkt. 20-1

at 7-8). According to the court’s Text Order, Dkt. 21, Defendant’s response to Plaintiffs’

motion was due October 9, 2020; Plaintiffs’ reply was to be filed October 15, 2020, with

oral argument calendared for October 22, 2020. To date, Defendant has failed to

respond to Plaintiffs’ motion and there is no indication Defendant has provided the

requested discovery now approximately overdue by 120 days. The oral argument

scheduled for October 22, 20202 was therefore cancelled.
      Case 1:19-cv-01312-WMS-LGF Document 23 Filed 10/20/20 Page 2 of 3




       Any potential objections Defendant may have had to Plaintiffs’ document

requests or other discovery are therefore waived because it is well-established that a

party’s failure to timely respond to a request for discovery waives any potential objection

to a request. See Kloppel v. HomeDeliveryLink, Inc., 2020 WL 38895, at *5 (W.D.N.Y.

Jan. 3, 2020) (citing Swinton v. Livingston County, 2016 WL 6248675 at *2 (W.D.N.Y.

Oct. 26, 2016) (citing Land Ocean Logistics, Inc. v. Aqua Gulf Corp., 181 F.R.D. 229,

237 (W.D.N.Y. 1998))). Further, Defendant’s unexcused failure to respond to Plaintiffs’

motion permits the court to deem the merits of the motion to be conceded. See Alston

v. Bellerose, 2016 WL 554770, at *6 (D.Conn. Feb. 11, 2016) (noting defendants, by

failing to respond in opposition to plaintiff’s motion to compel discovery, provided no

authority supporting any objection to discovery). Plaintiffs’ motion indicates Plaintiffs

reminded Defendant of its unsatisfied discovery obligation prior to filing Plaintiffs’ motion

in compliance with Fed.R.Civ.P. 37(a). As noted, despite the court’s direction,

Defendant failed to respond timely to Plaintiffs’ motion thus demonstrating Defendant’s

continued indifference and unexplained disregard of its obligation to respond to

Plaintiffs’ discovery requests.

       Unless a party’s failure to provide discovery is substantially justified or an award

of expenses to the prevailing party would be unjust, the court is required to award the

prevailing party its expenses, including its reasonable attorney fees, incurred in bringing

a motion to compel in accordance with Fed.R.Civ.P. 37(a)(5)(A) (“Rule 37(a)(5)(A)”).

Here, Plaintiffs’ discovery requests have remained overdue since July 2, 2020 without

excuse or any proffered justification by Defendant. Accordingly, Plaintiffs’ motion

should be GRANTED.



                                              2
        Case 1:19-cv-01312-WMS-LGF Document 23 Filed 10/20/20 Page 3 of 3




                                     CONCLUSION

        Based on the foregoing, Plaintiffs’ motion (Dkt 20) is GRANTED. Defendant shall

produce the documents requested by Plaintiffs within 20 days of this Decision and

Order. In accordance with Rule 37(a)(5)(A), Defendant shall show cause not later than

October 30, 2020 why Plaintiffs’ expenses in connection with Plaintiffs’ motion should

not be awarded to be paid by Defendant for resisting Plaintiffs’ discovery request or

Defendant’s attorney who may have advised Defendant to engage in such conduct, or

both.

SO ORDERED.
                                              /s/ Leslie G. Foschio
                                         _________________________________
                                              LESLIE G. FOSCHIO
                                         UNITED STATES MAGISTRATE JUDGE

Dates: October 20, 2020
       Buffalo, New York




                                            3
